Case 1:21-cv-00203-JTN-SJB ECF No. 20, PageID.210 Filed 05/24/21 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


NEVIN P. COOPER-KEEL, JD,

               Plaintiff,                                    Hon. Robert J. Jonker

v.                                                           Case No. 1:21-cv-203

ALLEGAN COUNTY, et al.,

            Defendants.
____________________________________/

                            REPORT AND RECOMMENDATION

       Plaintiff Nevin Cooper-Keel, proceeding pro se, has sued Defendants Allegan County,

Robert Kengis, Margaret Baker, Jennifer Kamps, and Aimee Kamphuis pursuant to 42 U.S.C. §

1983 alleging claims arising out of his child custody proceeding pending in the 48th Circuit Court

in Allegan County, over which Defendant Kengis, a judge of that court, is presiding. Plaintiff’s

federal claims allege: (1) intentional denial of due process (Count 1); (2) violation of Plaintiff’s

First Amendment rights (Count 4); violation of Plaintiff’s right to a fair hearing (Count 5); and

cruel and usual punishment (Count 6). Plaintiff also alleges state-law claims for negligence and

intentional infliction of emotional distress (IIED) (Counts 2 and 3). As relief, Plaintiff seeks

compensatory damages in the amount of $1 million. (ECF No. 1 at PageID.26.)

       Presently before the Court is Defendants’ Motion to Dismiss. (ECF No. 42.) Plaintiff has

failed to respond to the motion within the time permitted by Western District of Michigan Local

Civil Rule 7.2(c). Pursuant to 28 U.S.C. § 636(b)(1)(B), I recommend that the Court GRANT the
Case 1:21-cv-00203-JTN-SJB ECF No. 20, PageID.211 Filed 05/24/21 Page 2 of 14




motion, dismissing the federal claims with prejudice and dismissing the state-law claims without

prejudice.1

                                          I. Background2

        Plaintiff owns and operates a bail bonds agency in Allegan, Michigan, which provides

bail bonds in criminal cases pending in the 48th Circuit Court. (ECF No. 1 at PageID.7.) Defendant

Kengis is a judge of the 48th Circuit Court; Defendant Baker is the chief judge of the 48th Circuit

Court; Defendant Kamps is the Friend of the Court (FOC) for the 48th Circuit Court; and

Defendant Kamphuis is an interviewer/recommender for the FOC.

          On June 22, 2010, Plaintiff filed a complaint for divorce from his wife, Barbara Cooper-

Keel, with whom he had two children. Plaintiff’s complaint requested 50/50 custody and made no

other requests. (Id. at PageID.3.) The same day, Defendant Kengis entered an order referring the

case to the FOC for custody review. Neither Plaintiff nor his attorney received notice of the order.

On July 10, 2020, Barbara filed her counterclaim in the proceeding, in which she alleged that

Plaintiff was an “absentee” father and was bi-polar. (Id. at PageID.4.) Beginning the week of July

19, 2020, Barbara refused to allow Plaintiff to see their sons and to continue with their existing

visitation arrangement. Around that time, Barbara filed an ex-parte application for a Personal

Protection Order (PPO) against Plaintiff after he called the police and asked them to ascertain his

sons’ whereabouts. Defendant Kengis granted the application on July 24, 2020, even though

Barbara had recently made numerous death threats toward Plaintiff and the children. Plaintiff

objected to the PPO and submitted four complete records of threatening text messages from



1
 Although Defendants have requested oral argument, the Court determines that oral argument is
unnecessary as Defendants’ brief adequately develops the issues.
2
  The factual recitation herein is based on the facts alleged in Plaintiff’s complaint, which are taken
as true. Plaintiff’s legal conclusions and opinions have been disregarded.
                                                   2
Case 1:21-cv-00203-JTN-SJB ECF No. 20, PageID.212 Filed 05/24/21 Page 3 of 14




Barbara. The hearing on the objections was not held within the fourteen-day period specified in

Mich. Comp. Laws § 600.2950(14). (Id. at PageID.6–7.)

       On or about August 13, 2020, Defendant Kengis summoned Plaintiff on his own motion to

show cause why he should not be held in contempt for failure to pay $25,000 in bond forfeiture

for two fugitives who had already been returned to jail within the time set forth in Mich. Comp.

Laws § 765.28. Defendant Kengis held a hearing and ruled on the bond forfeiture within a week

after he entered an order awarding Barbara full legal and physical custody of the children and

denied Plaintiff’s motion to reconsider his objection to the PPO. Defendant Kengis ruled against

Plaintiff on the bond forfeiture, and Plaintiff was required to appeal the decision to the Michigan

Court of Appeals. Plaintiff alleges that Defendant Kengis intended his ruling on the bond forfeiture

in the criminal case (which Plaintiff had to spend time appealing) to adversely impact Plaintiff’s

right and ability to appeal Defendant Kengis’s custody and PPO rulings in the custody case. (Id.

at PageID.7-8.) Plaintiff also claims that Defendant Kengis denied him a fair hearing during the

one-day custody trial, as Plaintiff was not permitted to present Barbara’s mental health records,

which were sealed. Plaintiff alleges that the denial of a fair hearing was a pretext for Defendant

Kengis to exact revenge upon Plaintiff for statements he had made years earlier about Defendant

Kengis. Plaintiff asserts that Defendant Kengis was biased against him. (Id. at PageID.9.)

       On August 24, 2020, Defendant Kamphuis interviewed Plaintiff’s sons pursuant to

Defendant Kengis’s June 22, 2020 order. Plaintiff and his attorney were not provided notice of the

interview. When Plaintiff inquired of the FOC office why they were interviewing his sons and why

he was not given notice, an FOC employee and Defendant Kengis’s law clerk told him that FOC

had a “policy” not to provide notice to a parent who was subject to a PPO. (Id. at PageID.11.)




                                                 3
Case 1:21-cv-00203-JTN-SJB ECF No. 20, PageID.213 Filed 05/24/21 Page 4 of 14




       Plaintiff alleges that, in her recommended custody order, Defendant Kamphuis included a

false statement regarding Plaintiff’s conduct when he appeared at the courthouse on the date the

children were interviewed. Plaintiff made a Freedom of Information Act (FOIA) request for videos

that would have shown Defendant Kamphuis’s statement was false. After the County denied the

request on the basis of security concerns, Plaintiff attempted to subpoena the video by personally

serving a subpoena on Defendant Kamphuis, but another employee came to the window because

Defendant Kamphuis was afraid to accept personal service from Plaintiff. (Id. at PageID.14–15.)

The next day, Defendant Kengis issued a “threat order” against Plaintiff requiring that a deputy

follow Plaintiff whenever he entered the courthouse. (Id. at PgeID.15–16.)

       Between December 9, 2020, and January 4, 2021, Plaintiff filed three visitation order

complaints concerning Barbara’s interference with Plaintiff’s visitation time. On or about February

10, 2021, Barbara filed an emergency ex parte application to extend the PPO, which was to expire

in seven days. Barbara cited the parenting time complaints that Plaintiff had filed as recently as

January 4, 2021, as the basis for her emergency request. Defendant Kengis granted the ex parte

request, even though there was no allegation that Plaintiff had violated the PPO. (Id. at PageID.17–

18.)

                                      II. Motion Standard

       A Rule 12(b)(6) motion to dismiss for failure to state a claim on which relief may be

granted tests the legal sufficiency of a complaint by evaluating its assertions in a light most

favorable to Plaintiff to determine whether it states a valid claim for relief.3 See In re NM Holdings



3
  Defendants did not move to dismiss for lack of jurisdiction pursuant to Rule 12(b)(1). Several of
the grounds they raise for dismissal, including the Rooker-Feldman doctrine, absolute judicial
immunity, and Eleventh Amendment immunity, are considered jurisdictional in nature. See
VanderKodde v. Mary Jane Elliott, P.C., 951 F.3d 397 (6th Cir. 2020) (noting that the district court
dismissed the case on the ground of Rooker-Feldman pursuant to a motion brought under Rule
                                                4
Case 1:21-cv-00203-JTN-SJB ECF No. 20, PageID.214 Filed 05/24/21 Page 5 of 14




Co., LLC, 622 F.3d 613, 618 (6th Cir. 2010). Pursuant to Federal Rule of Civil Procedure 12(b)(6),

a claim must be dismissed for failure to state a claim on which relief may be granted unless the

“[f]actual allegations [are] enough to raise a right to relief above the speculative level on the

assumption that all of the complaint’s allegations are true.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 545 (2007). As the Supreme Court has held, to survive a motion to dismiss, a complaint

must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This plausibility standard “is not akin

to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Id. If the complaint simply pleads facts that are “merely consistent with” a

defendant’s liability, it “stops short of the line between possibility and plausibility of ‘entitlement

to relief.’” Id. As the Court further observed, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”4 Id. at 678-79.




12(b)(1)); Edwards v. Commonwealth of Ky. Revenue Cabinet, 22 F. App’x 392, 393 (6th Cir.
2001) (“Eleventh Amendment immunity constitutes a jurisdictional bar, and neither supplemental
jurisdiction nor any other basis for jurisdiction overrides Eleventh Amendment immunity.”) (citing
Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984)); Leech v. DeWeese, 689
F.3d 538, 540 (6th Cir. 2012) (characterizing absolute judicial immunity as a jurisdictional
defense). Regardless, because Defendants’ motion presents only a facial challenge based on these
jurisdictional defenses, the Court will consider the motion as properly brought under Rule 12(b)(1).
4
  Although a court generally must construe a pro se litigant’s pleadings liberally, see Haines v.
Kerner, 404 U.S. 519, 520 (1972) (per curiam) (stating that pro se complaints are held to “less
stringent standards than formal pleadings drafted by lawyers”), I decline to apply the rule in this
case as Plaintiff admits that he is a lawyer. See Baker v. Chagrin Valley Med. Corp., No. C82-122,
1985 WL 445, at *1 n.1 (N.D. Ohio Mar. 22, 1985) (declining to construe the plaintiff-law-school-
graduate’s pleadings liberally and instead “giv[ing] them the same careful scrutiny accorded to
pleadings filed by other law school graduates”).
                                                   5
Case 1:21-cv-00203-JTN-SJB ECF No. 20, PageID.215 Filed 05/24/21 Page 6 of 14




                                          III. Discussion

       A.      Federal Claims

               1.      Rooker-Feldman Doctrine

       Defendants argue that the Rooker-Feldman doctrine bars Plaintiff’s claims. The doctrine,

rooted in the Supreme Court’s decisions in District of Columbia Court of Appeals v. Feldman, 460

U.S. 462 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), provides that lower federal

courts are without authority to review final judgments of state courts. This is because “only the

Supreme Court of the United States has the jurisdiction to review state court decisions.” Coleman

v. Governor of Michigan, 413 F. App’x 866, 870 (6th Cir. 2011) (citing Rooker, 263 U.S. at 416).

The Supreme Court has clarified that the doctrine is limited to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the federal district court

proceedings commenced and inviting district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). In determining whether

Rooker-Feldman bars a claim, a court must look to the “source of the injury the plaintiff alleges in

the federal complaint.” McCormick v. Braverman, 451 F.3d 382, 393 (6th Cir. 2006). If the injury

stems from the state-court judgment, the doctrine applies. Id. On the other hand, if the injury is

caused by some other source, such as a third-party’s actions, the claim falls outside the narrow

scope of Rooker-Feldman. Lawrence v. Welch, 531 F.3d 364, 368–69 (6th Cir. 2008) (quoting

McCormick, 451 F.3d at 394).

       Although Defendants cite the law on Rooker-Feldman, they provide scant analysis of how

it applies to Plaintiff’s claims and, instead broadly claim that Plaintiff seeks to have this Court act

as a second appellate court for the proceedings in the 48th Circuit Court. Nonetheless, a review of




                                                  6
Case 1:21-cv-00203-JTN-SJB ECF No. 20, PageID.216 Filed 05/24/21 Page 7 of 14




the complaint shows that much of the claims in Counts 1, 4, and 5 are barred by the doctrine.5 For

example, in Count 1, which alleges denial of due process, Plaintiff complains about the PPO orders

against him as violative of his protected speech and his right to notice and a hearing. (ECF No. 1

at PageID.20.) Plaintiff makes similar allegations in Count 4 (violation of First Amendment rights)

regarding the regarding the custody order and the PPO and in Count 5 (violation of right to a fair

hearing) regarding the PPO. (Id. at PageID.23–24.) These allegations indicate that Plaintiff alleges

injury on the basis of entry of these orders. Courts have held that allegations of injury arising out

of the entry of a PPO constitute injury over which a federal district court may not exercise

jurisdiction. See Mackey v. Berryman, No. 17-CV-12359, 2019 WL 197000, at *6 (E.D. Mich.

Jan. 15, 2019) (Rooker-Feldman barred review of claim that the judge violated his rights by

entering a PPO improperly, without notice and an opportunity to be heard, and in retaliation for

political activities and expression); Nicklay v. Eaton Cnty. Circuit Court, No. 1:08-CV-211, 2008

WL 2139613, at *2 (W.D. Mich. May 20, 2008) (“In arguing that the PPO impedes his right of

access to the courts and his right to register complaints with law enforcement authorities, Plaintiff

is alleging the PPO as the source of his federal injury. Because the PPO is a state court order,

Rooker-Feldman would prevent this Court from exercising jurisdiction to hear Plaintiff's claim

and alleged injury.”). Similarly, the Sixth Circuit has held that review of a plaintiff’s due process

challenge to a state-court order—failure to receive a hearing or a fair hearing—is barred by

Rooker-Feldman. In re Cook, 551 F.3d 542, 547–48 (6th Cir. 2009); see also Wallis v. Fifth Third

Bank, 443 F. App’x 202, 204–05 (7th Cir. 2011) (“Wallis cannot circumvent the Rooker-Feldman



5
  Plaintiff’s cruel and unusual punishment claim in Count 6 fails to state a claim. Although
Plaintiff does not specifically reference the Eighth Amendment, it is the only amendment that
prohibits cruel and unusual punishment. The Eighth Amendment applies only to convicted
inmates. Walker v. Miller, No. 18-3209, 2018 WL 7575709, at *1 (6th Cir. Oct. 17, 2018). Plaintiff
does not allege that he is a convicted inmate.
                                                7
Case 1:21-cv-00203-JTN-SJB ECF No. 20, PageID.217 Filed 05/24/21 Page 8 of 14




doctrine by recasting a request for the district court to review state-court rulings as a complaint

about civil rights, due process, conspiracy, or RICO violations.”). While some portions of Counts

1, 4, and 5 are arguably not barred by the Rooker-Feldman doctrine (allegation in Count 1 that

FOC employees told Plaintiff that their policy was not to inform a parent against whom a PPO was

entered about interview of children; allegation in Count 4 that Defendant Kengis drummed up a

sham bail bonds forfeiture to interfere with Plaintiff’s appeal of PPO and custody rulings; and

allegation in Count 5 that Plaintiff and his attorney failed to receive notice of the February 25,

2021 show cause summons relating to Plaintiff’s parenting time complaints), the majority of

Plaintiff’s allegations are so barred and subject to dismissal for lack of jurisdiction.6

                2.      Eleventh Amendment Immunity

        Plaintiff has sued Defendants in their individual and official capacities. Defendants contend

that the official capacity claims are barred by the Eleventh Amendment. They are correct.

        The Eleventh Amendment generally bars federal actions against a state unless the state has

waived its sovereign immunity or consented to suit in federal court. Grinter v. Knight, 532 F.3d

567, 572 (6th Cir. 2008). The State of Michigan has not consented to be sued for civil rights

violations in federal court. Johnson v. Unknown Dellatifa, 357 F.3d 539, 545 (6th Cir. 2004). A

suit against a state official in his or her official capacity is not a suit against the official but rather

is a suit against the official’s office. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

An official capacity suit is thus no different than a suit against the state itself. See Matthews v.

Jones, 35 F.3d 1046, 1049 (6th Cir. 1994) (“A suit against an individual in his official capacity is


6
  The Court finds it unnecessary to address Defendants’ Younger abstention argument. The Sixth
Circuit has held that when Younger applies, a district court should stay, rather than dismiss, claims
for damages. See Lloyd v. Doherty, No. 18-3552, 2018 WL 6584288, at *4 (6th Cir. Nov. 27, 2018)
(citing Doe v. Univ. of Ky., 860 F.3d 365, 372 (6th Cir. 2017)). Here, Plaintiff seeks only damages
and not injunctive or declaratory relief. However, because immunity bars Plaintiff’s federal claims
for damages, dismissal is proper. Id.
                                                 8
Case 1:21-cv-00203-JTN-SJB ECF No. 20, PageID.218 Filed 05/24/21 Page 9 of 14




the equivalent of a suit against the governmental entity.”). Because the Eleventh Amendment

prohibits suits for damages against states in federal court, see Quern v. Jordan, 440 U.S. 332, 342

(1979), damage claims against state officials in their official capacities are also barred by the

Eleventh Amendment. See Ernst v. Rising, 427 F.3d 351, 358 (6th Cir. 2005) (noting that Eleventh

Amendment immunity “applies to actions against state officials sued in their official capacity for

money damages”) (citing Lapides v Bd. of Regents, 535 U.S. 613, 616, 623 (2002)). Moreover, a

state official sued in his official capacity is not a “person” subject to suit for money damages under

Section 1983. Will, 491 U.S. at 70–71.

       Because Defendants are Michigan judges and judicial employees, they are considered state

officials. See LaFountain v. Meyer, No. 1:16-cv-658, 2016 WL 3679279, at *2 (W.D. Mich. July

12, 2016) (“The Sixth Circuit Court of Appeals has already considered the application of Eleventh

Amendment immunity to Michigan state courts. The Sixth Circuit determined that Michigan’s

courts are arms of the state and thus entitled to Eleventh Amendment immunity.”) (citing Pucci v.

19th District Court, 628 F.3d 752, 760–74 (6th Cir. 2010)); Varner v. Schrock, No. 1:14-cv-999,

2014 WL 5441807, at *3 (W.D. Mich. Oct. 24, 2014) (noting that the plaintiff’s suit against the

clerk in her official capacity was equivalent to a suit brought against the circuit court and that

“[t]he circuit courts of the State of Michigan are arms of the state and, thus immune from suit”).

Because FOC officials are employees of the circuit court, see Mich. Comp. Laws § 552.505(g),

Defendants Kamps and Kamphuis are entitled to Eleventh Amendment immunity. See Williams-

Richardson v. Calhoun Cnty. Friend of the Court, No. 1:10-cv-540, 2010 WL 3516083, at *2

(W.D. Mich. Sept. 8, 2010) (dismissing Calhoun County Friend of the Court on grounds of

Eleventh Amendment immunity). Accordingly, the official capacity claims against Defendants

must be dismissed.


                                                  9
Case 1:21-cv-00203-JTN-SJB ECF No. 20, PageID.219 Filed 05/24/21 Page 10 of 14




               3.      Absolute Judicial Immunity

       Defendants argue that Defendants Kengis and Baker are entitled to absolute immunity.

Based on my review of the complaint, it appears that Plaintiff’s only claims against Defendant

Baker are the negligence and IIED claims, as to which absolute judicial immunity under federal

law would not apply. Because I separately recommend that the Court not exercise supplemental

jurisdiction over those claims, I consider judicial immunity only as to the federal claims against

Defendant Kengis.

       It is well established that a judge is absolutely immune from suit seeking monetary relief,

so long as the judge was performing judicial functions. See Mireles v. Waco, 502 U.S. 9, 9–10

(1991). “[J]udicial immunity is an immunity from suit, not just from ultimate assessment of

damages.” Id. at 11. The “immunity applies to actions brought under 42 U.S.C. § 1983 to recover

for alleged deprivation of civil rights.” Stern v. Mascio, 262 F.3d 600, 606 (6th Cir. 2001). A judge

is not immune (1) where the judge’s alleged actions were not taken in the judge’s judicial capacity,

or (2) where the actions, although judicial in nature, were taken in the complete absence of

jurisdiction. Mireles, 502 U.S. at 11–12. “[T]he scope of the judge’s jurisdiction must be construed

broadly where the issue is the immunity of the judge. A judge will not be deprived of immunity

because the action he took was in error, was done maliciously, or was in excess of his authority;

rather, he will be subject to liability only when he has acted in the ‘clear absence of all

jurisdiction.’” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978) (quoting Bradley v. Fisher, 80

U.S. 335, 351 (1871)). “Whether an act is judicial depends on the nature and function of the act,

not the act itself.” Barnes v. Winchell, 105 F.3d 1111, 1116 (6th Cir. 1997) (internal quotation

marks omitted) (quoting Mireles, 502 U.S. at 13). The analysis involves two considerations: “(1)

looking to the nature of the act itself, whether the act is a ‘function normally performed by judge’

and (2) regarding the expectations of the parties, whether the parties ‘dealt with the judge in his
                                                10
Case 1:21-cv-00203-JTN-SJB ECF No. 20, PageID.220 Filed 05/24/21 Page 11 of 14




judicial capacity.’” Id. (quoting Mireles, 502 U.S. at 12). The Sixth Circuit has observed that the

line between judicial acts covered by immunity and those that are not “is not self-revealing.”

Norfleet v. Renner, 924 F.3d 317, 319 (6th Cir. 2019). The court added:

       Two illustrations come to mind. If a judge with general criminal jurisdiction ruled
       that an act amounted to a crime when it did not, he would merely act in excess of
       jurisdiction and thus be immune from a § 1983 lawsuit challenging his decision.
       But if a probate judge assumed authority over a criminal case, the judge would act
       in the clear absence of jurisdiction because he is invested only with authority over
       wills and the settlement of estates of deceased persons.

Id. (internal quotation marks and citations omitted).

       Here, it is clear that Defendant Kengis acted in a judicial capacity when he entered the

custody order and the PPO and conducted hearings on those orders. Similarly, although Plaintiff

was not a party to the case, Defendant Kengis was performing a judicial function in the criminal

case in which he entered the bond forfeiture. Moreover, nothing in Plaintiff’s complaint suggests

that Defendant Kengis was acting beyond his jurisdiction. Accordingly, Plaintiff’s claims for

damages against Defendant Kengis are barred by absolute judicial immunity.

               4.      Quasi-Judicial Immunity

       Defendants Kamps and Kamphuis argue that they are entitled to quasi-judicial immunity

from Plaintiff’s claims against them for damages. Courts have extended absolute judicial immunity

to non-judicial officers who perform “quasi-judicial” functions. Bush v. Rauch, 38 F.3d 842, 847

(6th Cir. 1994). “Quasi-judicial immunity extends to those persons performing tasks so integral or

intertwined with the judicial process that these persons are considered an arm of the judicial officer

who is immune.” Id. (citing Scruggs v. Moellering, 870 F.2d 376 (7th Cir. 1989)). In determining

whether an individual is entitled to quasi-judicial immunity, courts employ a “functional”

approach, looking “to the nature of the function performed, not the identity of the actor who

performed it.” Id. (citations and internal quotation marks omitted).

                                                 11
Case 1:21-cv-00203-JTN-SJB ECF No. 20, PageID.221 Filed 05/24/21 Page 12 of 14




       It is well established that FOC officials performing their duties pursuant to the Friend of

the Court Act are entitled to quasi-judicial immunity. Johnson v. Granholm, 662 F.2d 449, 450

(6th Cir. 1981); Johnson v. Wayne Cnty., No. 13-14331, 2013 WL 5854441, at *3 (E.D. Mich.

Oct. 30, 2013) (“Friend of the Court employees are entitled to judicial or quasi-judicial

immunity.”); Yee v. Michigan Supreme Court, No. 06-CV-15142, 2007 WL 118931, at *5 (E.D.

Mich. Jan. 10, 2007) (“Yee’s claims against the Shiawassee County Friend of the Court, Daniel J.

Loomis, the Deputy Friend of the Court, and Christine Gazella, an FOC employee, stem from the

Friend of the Court’s 1998 recommendation that primary physical custody of the Yee children

remain with Yee’s ex-wife, Christine Roche, and Yee’s disagreement with that recommendation.

By application of the foregoing authorities . . . these Friend of the Court Defendants are entitled to

absolute immunity.”).

       Here, Plaintiff’s claims against Defendant Kamphuis and, by extension, Defendant Kamps,

are based on Defendant Kamphuis’s proposed custody order furnished to Defendant Kengis—an

act that Defendant Kamphuis performed in her duties as an FOC interviewer/recommender.

Because the alleged acts were taken pursuant to the Friend of the Court Act, Defendants Kamphuis

and Kamps are entitled to quasi-judicial immunity. Accordingly, Plaintiff’s federal claims against

them should be dismissed.

               5.       Allegan County

       Although Plaintiff names Allegan County as a Defendant, he fails to allege any wrongdoing

by the County. As noted above, the 48th Circuit Court and its employees are deemed to be an arm

of the State, not the County. Regardless, even if the individuals could be considered County

employees or agents, Plaintiff still fails to state a claim against the County under 42 U.S.C. § 1983

because he does not allege that the County’s policy, practice, or custom caused the alleged

constitutional violations. See Nouri v. County of Oakland, 615 F. App’x 291, 300 (6th Cir. 2015)
                                                12
Case 1:21-cv-00203-JTN-SJB ECF No. 20, PageID.222 Filed 05/24/21 Page 13 of 14




(“We can quickly affirm dismissal . . . since Nouri’s first amended complaint fails to allege any

facts supporting a policy or custom of constitutional violations by Hazel Park.”).

       B.      State-Law Claims

       If the Court adopts this Report and Recommendation, it must decide whether to exercise

supplemental jurisdiction over Plaintiff’s state-law negligence and IIED claims. I recommend the

Court decline to exercise supplemental jurisdiction and dismiss his state-law claims without

prejudice pursuant to 28 U.S.C. § 1367(c)(3). “When all federal claims are dismissed before trial,

the balance of considerations usually will point to dismissing the state law claims.” Musson

Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d 1244, 1254–55 (6th Cir. 1996). In deciding whether to

exercise supplemental jurisdiction, “a federal court should consider and weigh in each case, and at

every stage of the litigation, the values of judicial economy, convenience, fairness, and comity.”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988). Applying these considerations, it is

especially appropriate here to dismiss the state-law claims as the case is at its early stages and no

discovery or pretrial proceedings have occurred.

                                         III. Conclusion

       For the foregoing reasons, I recommend that the Court grant the Defendants’ motion to

dismiss (ECF No. 11), dismissing Plaintiff’s federal claims with prejudice and dismissing his

state-law claims without prejudice pursuant to 28 U.S.C. § 1367(c)(3).


Dated: May 24, 2021                                            /s/ Sally J. Berens
                                                              SALLY J. BERENS
                                                              U.S. Magistrate Judge

                                             NOTICE

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file
                                                 13
Case 1:21-cv-00203-JTN-SJB ECF No. 20, PageID.223 Filed 05/24/21 Page 14 of 14




objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                              14
